DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5, 7-9, 12-14, 17, 20, and 26, species (3) (the one or more polynucleotide binding proteins are one or more helicases, see claims 3, 5, and 14), and species (7) (at least one of the one or more loading moieties is a Y adaptor, see claim 17) in the reply filed on December 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3, 5, 7-9, 12, 14, and 17 will be examined. 

Specification
The disclosure is objected to because of the following informalities: (1) since case 15/113,207 has been patented, applicant is required to update this information in the first paragraph of the specification; and (2) although there are Figure 12A, 12B, and 12C.  However, the Description of Figures related to Figure 12 does not describe Figure 12C. 
Appropriate correction is required.

Claim Objections
Claims 2, 3, 5, 7-9, 12, 14, and 17 are objected to because of the following informality: “A method” should be “The method”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the pore” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a pore” in claim 1. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 7-9, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heron et al., (US 2015/0218629 A1, priority date: July 19, 2012). 
The applied reference has a common inventor, Andrew Heron, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
	Regarding claims 1, 2, 3, 5, 7-9, 12, and 14, Heron et al., teach a method for attaching one or more polynucleotide binding proteins (ie., helicases) to a target polynucleotide, comprising: (a) providing the one or more polynucleotide binding proteins bound to one or more loading moieties (eg., one or more linker molecules); and (b) covalently attaching the one or more loading moieties to the target polynucleotide, wherein the one or more polynucleotide binding proteins retain their function and ability to bind to the one or more loading moieties after they are attached to the target polynucleotide as recited in claim 1 wherein the method comprises before step (a) binding the polynucleotide binding proteins to the one or more loading moieties as recited in claim 2, the one or more polynucleotide binding proteins are derived from helicases as recited in claim 3, the one or more polynucleotide binding proteins are one or more helicases, and wherein the one or more helicases are Hel308 helicases, RecD helicases, XPD helicases or Dda helicases as recited in claim 5, the method concerns attaching two or more polynucleotide binding proteins as recited in claim 7, the two or more polynucleotide binding proteins are not attached to one another except via the one or more loading moieties (ie., one or more linkers) as recited in claim 8, the two or more polynucleotide binding proteins are different from one another (ie., different helicases) as recited in claim 9, the one or more loading moieties comprise a loading polynucleotide (ie., a DNA linker) as recited in claim 12, and the one or more polynucleotide binding proteins are derived from helicases and are stalled at one or more spacers on the one or more loading polynucleotides as recited in claim 14 (see paragraphs [0005] to [0018], [0022], [0136], [0142] to [0177], and [0284], and claims 1, 2, 4, 6, 7, 10, 11, 14, 17, 18, 24, 26, 28, 30-33, 35-42, 44, 45, 47-50, and 52-54). 
Therefore, Heron et al., teach all limitations recited in claims 1, 2, 3, 5, 7-9, 12, and 14. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 7-9, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,385,389 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 1, 2, 3, 5, 7-9, 12, 14, and 17 in this instant application are not identical to claims 1-19 of U.S. Patent No. 10,385,389 B2, since the content of U.S. Patent No. 10,385,389 B2 teaches that “[I]t is surprising that the one or more polynucleotide binding proteins do not sterically hinder the attachment of the one or more loading moieties to the polynucleotide. It is also surprising that the attachment process does not affect the one or more polynucleotide binding proteins and that they retain their function and ability to bind to the one or more loading moieties after they are attached to the target polynucleotide” (see column 1) and two more than helicases can be different (see columns 20 and 21), claims 1-19 of U.S. Patent No. 10,385,389 B2 are directed to the same subject matter and fall entirely within the scope of claims 1, 2, 3, 5, 7-9, 12, 14, and 17 in this instant application.  In other words, claims 1, 2, 3, 5, 7-9, 12, 14, and 17 in this instant application are anticipated by claims 1-19 of U.S. Patent No. 10,385,389 B2. 

Conclusion
11.	Note that US 2015/0218629 A1 (priority date: July 19, 2012) can be also used as a prior art to reject at least claim 1 under 35 U.S.C. 102(a)(2). 
12.	No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 14, 2022